DETAILED ACTION
This action is responsive to the Application filed on 11/29/2021. Claims 1-20 are pending in the case. Claims 1, 8, and 15 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201910468230.3, filed on 05/31/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretations/Examiner’s Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. Further, during examination, the claims must be interpreted as broadly as their terms reasonably allow (see In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 U.S.P.Q.2d 1827, 1834 (Fed. Cir. 2004)). Also, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims (see In re Van Geuns, 988 F.2d 1181, 26 U.S.P.Q.2d 1057 (Fed. Cir. 1993)). The following is provided to aid the reader in understanding how at least some claim elements (also commonly referred to as claim limitations), as a whole, have been considered in the rejections below:
“in a case that” {condition X is met, functionality Y is triggered/executed} [e.g. line 2 of claim 1, line 4 of claim 8, and line 4 of claim 15] = The broadest reasonable interpretation of claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. Therefore, even though the prior art rejection included below does not depend on the following technicality, as currently claimed, any functionality that is only executed “in a case that” a certain condition is met (such as the activation of “a first page,” and all the other functionalities that depend or further expand upon this feature) may not be narrowing the claims to the extent they may have been intended since, for purposes of prior art analysis, any prior art scenario showing at least one mappable instance wherein the contingency/triggering condition is not met/true would suffice to anticipate or teach these aspects. See “Contingent Limitations” in MPEP § 2111.04, subsection II and/or MPEP § 2143.03.

Claim Objections
Claims 2-7, 11, 12, 14, 18, and 19 are objected to because of the following informalities:
Claim 2:
Line 1 improperly reintroduces the limitation “a first page” (precedent for this limitation had already been established in line 2 of parent claim 1).
Line 1 also improperly reintroduces the limitation “a case” (precedent for this limitation had already been established in line 2 of parent claim 1).
Lines 1-2 also improperly reintroduce the limitation “a first preset input” (precedent for this limitation had already been established in line 2 of parent claim 1).
Lines 5 and 8 also improperly reintroduce the limitation “a second page” (precedent for this limitation had already been established in line 4 of parent claim 1).
Claim 3:
Line 1 improperly reintroduces the limitation “a first page” (precedent for this limitation had already been established in line 2 of parent claim 1).
Line 3 improperly reintroduces the limitation “a second preset input” (precedent for this limitation had already been established in line 3 of parent claim 1).
Line 3 improperly reintroduces the limitation “a target icon” (precedent for this limitation had already been established in line 3 of parent claim 1).
Claim 4:
The numbering of claim 4 is not in accordance with 37 CFR 1.126. A claim which depends from a dependent claim should not be separated by any 
Line 3 introduces a “second target control.” However, since claim 4 does not depend on claim 3, no precedent was ever set for a “first target control” within the scope of this claim as currently drafted.
Line 4 improperly reintroduces the limitation “a third preset input” (precedent for this limitation had already been established in line 7 of parent claim 2).
Claim 5:
The numbering of claim 5 is not in accordance with 37 CFR 1.126. A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim. See MPEP § 608.01(n).
Line 3 recites “the screen,” which lacks proper antecedent basis.
Line 4 introduces a “third target control.” However, since claim 5 depends on neither claim 3 nor claim 4, no precedent was ever set for a “first target control” or a “second target control” within the scope of this claim as currently drafted.
Line 6 improperly reintroduces the limitation “a third preset input” (precedent for this limitation had already been established in line 7 of parent claim 2).
Claim 6:
Line 1 improperly reintroduces the limitation “a second preset input” (precedent for this limitation had already been established in line 3 of parent claim 1).
Line 2 also improperly reintroduces the limitation “a target icon” (precedent for this limitation had already been established in line 3 of parent claim 1).
Lines 2-3 also improperly reintroduce the limitation “a second page” (precedent for this limitation had already been established in line 4 of parent claim 1).
Claim 7:
The numbering of claim 7 is not in accordance with 37 CFR 1.126. A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim. See MPEP § 608.01(n).
Lines 6-7 recite “wherein the target recommended page option is one of the at least one recommended page option, and a page indicated by the target recommended page option is the second page.” As currently drafted/formatted, this limitation lends itself to confusion since it is unclear whether the “at least one recommended page option” and the “a page indicated by the target recommended page option is the second page” were intended to be alternative/”Markush” in nature (since they were both preceded by the phrase “is one of”), or whether both alternatives are explicitly required by the claim. For purposes of prior art analysis, the Office will assume the former.
Claim 11:
The numbering of claim 11 is not in accordance with 37 CFR 1.126. A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim. See MPEP § 608.01(n).
Line 3 introduces a “second target control.” However, since claim 11 does not depend on claim 10, no precedent was ever set for a “first target control” within the scope of this claim as currently drafted.
Claim 12:
The numbering of claim 12 is not in accordance with 37 CFR 1.126. A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim. See MPEP § 608.01(n).
Line 3 recites “the screen,” which lacks proper antecedent basis.
Line 4 introduces a “third target control.” However, since claim 12 depends on neither claim 10 nor claim 11, no precedent was ever set for a “first target control” or a “second target control” within the scope of this claim as currently drafted.
Claim 14:
The numbering of claim 14 is not in accordance with 37 CFR 1.126. A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim. See MPEP § 608.01(n).
Lines 6-7 recite “wherein the target recommended page option is one of the at least one recommended page option, and a page indicated by the target recommended page option is the second page.” As currently drafted/formatted, this limitation lends itself to confusion since it is unclear whether the “at least one recommended page option” and the “a page indicated by the target recommended page option is the second page” were intended to be alternative/”Markush” in nature (since they were both preceded by the phrase “is one of”), or whether both alternatives are explicitly required by the claim. For purposes of prior art analysis, the Office will assume the former.
Claim 18:
The numbering of claim 16 is not in accordance with 37 CFR 1.126. A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim. See MPEP § 608.01(n).
Line 3 introduces a “second target control.” However, since claim 18 does not depend on claim 17, no precedent was ever set for a “first target control” within the scope of this claim as currently drafted.
Line 4 improperly reintroduces the limitation “a third preset input” (precedent for this limitation had already been established in line 7 of parent claim 2).
Claim 19:
The numbering of claim 19 is not in accordance with 37 CFR 1.126. A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim. See MPEP § 608.01(n).
Line 3 recites “the screen,” which lacks proper antecedent basis.
Line 4 introduces a “third target control.” However, since claim 19 depends on neither claim 17 nor claim 18, no precedent was ever set for a “first target control” or a “second target control” within the scope of this claim as currently drafted.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shepherd et al. (US Patent Application Pub. No. 2014/0283142, hereinafter “Shepherd”).

As to independent claims 1, 8, and 15, Shepherd shows an icon managing method [fig. 55], terminal device [¶ 86], and concomitant non-transitory computer-readable storage medium [¶ 477], comprising:
activating a first page in a case that a first preset input is received [“As illustrated in the first stage 5470, the user taps and holds the user's finger (e.g., left index finger) on the social network icon 5002. The second stage 5475 shows the device 5000 after the user has held the icon 5002 for a set period of time. The touch gesture causes one or more affordances (e.g., selectable items) to appear near or at least partially over each application icon. For instance, the game icon 5001 is displayed with a delete affordance 5435 (e.g., delete button) for deleting the game application and a share affordance 5430 (e.g., share button) for sharing the game application. In the example of FIG. 54, the phone icon 5003, the email icon 5004, the web browser icon 5005, and the music player icon 5006 are each shown with only the share affordance 5430 and not the delete affordance 5435. This is because these applications are pre-installed applications that come with the device's OS. That is, they are not applications installed by an end-user of the mobile device.” (¶ 355)];
receiving a second preset input performed on a target icon in the first page [“The second and third stages 5475 and 5480 illustrate selections of several applications to share. In the second stage 5475, the user taps the user's finger (e.g., right index finger) on the share affordance 5430 that is associated with game icon 5001. To provide a visual indication of the selection, the game icon 5001 is shown as being highlighted on the screen. {…}” (¶ 356)];
and displaying the target icon in a second page in response to the second preset input, wherein the second page is different from the first page [See, for example, figs. 50-56 (and particularly, fig. 54), which show how the target icon is displayed in a second, different page (corresponding to the secondary access mode) in response to the second preset input. For even further context into these figures, see also ¶¶ 326-329, 340-348, & 353-363.].

As to dependent claims 2, 9, and 16, Shepherd further shows:
wherein the activating a first page in a case that a first preset input is received comprises: activating the first page and the second page in the case that the first preset input is received [e.g. activating an editing mode for the first and second pages in response to the first preset input (fig. 54)];
before the displaying the target icon in a second page in response to the second preset input, the method further comprises: receiving a third preset input performed on the second page; and the displaying the target icon in a second page in response to the second preset input comprises: displaying the target icon in the second page in response to the second preset input and the third preset input [e.g. “{…} the device provides a second touch gesture that can be performed on the first page or on the second page to cause the device to operate in the secondary access mode.” (¶ 10)].

As to dependent claims 3, 10, and 17, Shepherd further shows:
wherein the activating a first page comprises: displaying a first target control on each icon in the first page [e.g. displaying target controls/“affordances” on each icon in the first page (fig. 54; ¶ 355)];
and the receiving a second preset input performed on a target icon in the first page comprises: receiving the second preset input performed on the first target control on the target icon in the first page [e.g. receiving the second preset input performed on the first target control/affordance on the target icon in the first page (fig. 54; ¶ 356)].

As to dependent claims 4, 11, and 18, Shepherd further shows:
wherein the activating the first page and the second page comprises: displaying a second target control in each of the first page and the second page; and the receiving a third preset input performed on the second page comprises: receiving the third preset input performed on the second target control in the second page [“FIG. 44 illustrates another example of specifying applications that are available during the secondary access mode. Specifically, this figure illustrates in five operational stages 4405-4425 how a device's user can choose different application from an edit menu that mirrors each home screen page of the device's operating system. This edit may be provided in conjunction with any of the other different interfaces described herein, or may be provided instead of those interfaces.” (¶ 303) | .

As to dependent claims 5, 12, and 19, Shepherd further shows:
wherein the activating the first page and the second page comprises: displaying thumbnails of the first page and the second page in a preset area of the screen of the terminal device [“FIG. 44 illustrates another example of specifying applications that are available during the secondary access mode. Specifically, this figure illustrates in five operational stages 4405-4425 how a device's user can choose different application from an edit menu that mirrors each home screen page of the device's operating system. This edit may be provided in conjunction with any of the other different interfaces described herein, or may be provided instead of those interfaces.” (¶ 303)], and 
displaying a third target control in each of the thumbnail of the first page and the thumbnail of the second page; and the receiving a third preset input performed on the second page comprises: receiving the third preset input performed on the third target control in the thumbnail of the second page [“The third stage 4415 shows that this selection causes the device to display the edit mode sub-menu, which in this example mirrors the device's home screen page. Specifically, the edit mode sub menu shows the home screen page with the different icons. The icons of the applications that are accessible in the secondary access mode appear different from the icons of the applications that are not accessible in the secondary access mode. In the example of the third stage 4415, the edit mode shows that the 
The third and fourth stages 4415 and 4420 then illustrate the user selecting the icons 4440 and 4445 from the edit mode page to specify that the game and the phone application are accessible in the secondary access mode. The fifth stage 4425 then shows the resulting applications that are enabled and disabled for the secondary access mode. In this example, the fifth stage shows the social network and the email applications as being disabled (i.e., restricted) in the secondary access mode, while the game, phone, web, and music applications are enabled for this mode. To save the access mode setting, the user then selects the affordance 4455 (e.g., the save button).” (¶¶ 306-307) | For alternative, yet equally reasonable interpretations/mappings, see also the receiving of a third preset input performed on the third target control in the thumbnail of the second page (figs. 54 & 56; ¶¶ 353-359 & 366-369).].

As to dependent claims 6, 13, and 20, Shepherd further shows:
wherein after the receiving a second preset input performed on a target icon in the first page, before the displaying the target icon in a second page in response to the second preset input, the method further comprises: obtaining characteristic information of the target icon, wherein the characteristic information of the target icon comprises at least one of an application type of the target icon and a usage frequency of an application program corresponding to the target icon; and determining that a page that matches the characteristic information of the target icon on the terminal device is the second page [e.g. obtaining and matching characteristic information of the target icon to the second page, wherein the characteristic information of the target icon comprises at least an application type of the target icon (e.g. “shared” versus private type (figs. 26 & 58; ¶¶ 202 & 377-384); and/or an application belonging to a certain category (figs. 43-49; ¶¶ 308-314)).].

As to dependent claims 7 and 14, Shepherd further shows:
wherein the first target control on the target icon displays at least one recommended page option corresponding to the target icon; and the receiving the second preset input performed on the first target control on the target icon in the first page comprises: receiving the second preset input performed on a target recommended page option, wherein the target recommended page option is one of the at least one recommended page option, and a page indicated by the target recommended page option is the second page [See, for example, fig. 54, and how at least one recommended page option (in the form of a “Share” affordance 5430) may be displayed on the target icon, such that its selection on the first page enables the sharing/transferring of its corresponding application so that the target icon is displayed on the second page (¶¶ 353-360)].

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Inventor
Document ID
Relevance
KIM; Tae-Soo et al.
US 20220057932 A1
“activating a first page in a case that a first preset input is received; receiving a second preset input performed on a target icon in the first page; and displaying the target icon in a second page in response to the second preset input, wherein the second page is different from the first page.”
Guo; Xiaolei
US 20200333944 A1
“activating a first page in a case that a first preset input is received; receiving a second preset input performed on a target icon in the first page; and displaying the target icon in a second page in response to the second preset input, wherein the second page is different from the first page.”
LU; Ya et al.
US 20200241732 A1
“activating a first page in a case that a first preset input is received; receiving a second preset input performed on a target icon in the first page; and displaying the target icon in a second page in response to the second preset input, wherein the second page is different from the first page.”
WANG; Chao
US 20200233568 A1
“activating a first page in a case that a first preset input is received; receiving a second preset input performed on a target icon in the first page; and displaying the target icon in a second page in response to the second preset input, wherein the second page is different from the first page.”
TAKI; Kosuke
US 20200192552 A1
“activating a first page in a case that a first preset input is received; receiving a second preset input performed on a target icon in the first page; and displaying the target icon in a second page in response to the second preset input, wherein the second page is different from the first page.”

US 20200142548 A1
“activating a first page in a case that a first preset input is received; receiving a second preset input performed on a target icon in the first page; and displaying the target icon in a second page in response to the second preset input, wherein the second page is different from the first page.”
Lin; Gang et al.
US 20200081592 A1
“activating a first page in a case that a first preset input is received; receiving a second preset input performed on a target icon in the first page; and displaying the target icon in a second page in response to the second preset input, wherein the second page is different from the first page.”
KIM; Eunhye et al.
US 20190179500 A1
“activating a first page in a case that a first preset input is received; receiving a second preset input performed on a target icon in the first page; and displaying the target icon in a second page in response to the second preset input, wherein the second page is different from the first page.”
LIU; Delin
US 20190073099 A1
“activating a first page in a case that a first preset input is received; receiving a second preset input performed on a target icon in the first page; and displaying the target icon in a second page in response to the second preset input, wherein the second page is different from the first page.”
KIM; Joon-Hwan et al.
US 20190042066 A1
“activating a first page in a case that a first preset input is received; receiving a second preset input performed on a target icon in the first page; and displaying the target icon in a second page in response to the second preset input, wherein the second page is different from the first page.”
Feit; Steven et al.
US 20180196589 A1
“activating a first page in a case that a first preset input is received; receiving a second preset input performed on a target icon in the first page; and displaying the target icon in a second page in response to the second preset input, wherein the second page is different from the first page.”

US 20180164963 A1
“activating a first page in a case that a first preset input is received; receiving a second preset input performed on a target icon in the first page; and displaying the target icon in a second page in response to the second preset input, wherein the second page is different from the first page.”
LU; Xuhui et al.
US 20180032243 A1
“activating a first page in a case that a first preset input is received; receiving a second preset input performed on a target icon in the first page; and displaying the target icon in a second page in response to the second preset input, wherein the second page is different from the first page.”
TSAO; YU-HUNG et al.
US 20170315702 A1
“activating a first page in a case that a first preset input is received; receiving a second preset input performed on a target icon in the first page; and displaying the target icon in a second page in response to the second preset input, wherein the second page is different from the first page.”
LEE; Sunhyuk et al.
US 20170277400 A1
“activating a first page in a case that a first preset input is received; receiving a second preset input performed on a target icon in the first page; and displaying the target icon in a second page in response to the second preset input, wherein the second page is different from the first page.”
Deng; Rui et al.
US 20170038946 A1
“activating a first page in a case that a first preset input is received; receiving a second preset input performed on a target icon in the first page; and displaying the target icon in a second page in response to the second preset input, wherein the second page is different from the first page.”

US 20160253059 A1
“activating a first page in a case that a first preset input is received; receiving a second preset input performed on a target icon in the first page; and displaying the target icon in a second page in response to the second preset input, wherein the second page is different from the first page.”
YOON; Jin et al.
US 20160224198 A1
“activating a first page in a case that a first preset input is received; receiving a second preset input performed on a target icon in the first page; and displaying the target icon in a second page in response to the second preset input, wherein the second page is different from the first page.”
WANG; Le et al.
US 20160188166 A1
“activating a first page in a case that a first preset input is received; receiving a second preset input performed on a target icon in the first page; and displaying the target icon in a second page in response to the second preset input, wherein the second page is different from the first page.”
Gavriel; Nati et al.
US 20160188546 A1
“activating a first page in a case that a first preset input is received; receiving a second preset input performed on a target icon in the first page; and displaying the target icon in a second page in response to the second preset input, wherein the second page is different from the first page.”
LIANG; Furong
US 20160162157 A1
“activating a first page in a case that a first preset input is received; receiving a second preset input performed on a target icon in the first page; and displaying the target icon in a second page in response to the second preset input, wherein the second page is different from the first page.”
EIM; Sanghyun et al.
US 20160147362 A1
“activating a first page in a case that a first preset input is received; receiving a second preset input performed on a target icon in the first page; and displaying the target icon in a second page in response to the second preset input, wherein the second page is different from the first page.”

US 20160071241 A1
“activating a first page in a case that a first preset input is received; receiving a second preset input performed on a target icon in the first page; and displaying the target icon in a second page in response to the second preset input, wherein the second page is different from the first page.”
KIM; Jaewoon et al.
US 20160048284 A1
“activating a first page in a case that a first preset input is received; receiving a second preset input performed on a target icon in the first page; and displaying the target icon in a second page in response to the second preset input, wherein the second page is different from the first page.”
Li; Jianhua
US 20160034130 A1
“activating a first page in a case that a first preset input is received; receiving a second preset input performed on a target icon in the first page; and displaying the target icon in a second page in response to the second preset input, wherein the second page is different from the first page.”
HAN; Ji-Young et al.
US 20150355823 A1
“activating a first page in a case that a first preset input is received; receiving a second preset input performed on a target icon in the first page; and displaying the target icon in a second page in response to the second preset input, wherein the second page is different from the first page.”
Liu; Lirong
US 20150277692 A1
“activating a first page in a case that a first preset input is received; receiving a second preset input performed on a target icon in the first page; and displaying the target icon in a second page in response to the second preset input, wherein the second page is different from the first page.”
JO; Han-Kyung et al.
US 20150242076 A1
“activating a first page in a case that a first preset input is received; receiving a second preset input performed on a target icon in the first page; and displaying the target icon in a second page in response to the second preset input, wherein the second page is different from the first page.”

US 20150169183 A1
“activating a first page in a case that a first preset input is received; receiving a second preset input performed on a target icon in the first page; and displaying the target icon in a second page in response to the second preset input, wherein the second page is different from the first page.”
Liu; Li
US 20150089410 A1
“activating a first page in a case that a first preset input is received; receiving a second preset input performed on a target icon in the first page; and displaying the target icon in a second page in response to the second preset input, wherein the second page is different from the first page.”
Dong; Youwei
US 20150077333 A1
“activating a first page in a case that a first preset input is received; receiving a second preset input performed on a target icon in the first page; and displaying the target icon in a second page in response to the second preset input, wherein the second page is different from the first page.”
LEE; Junghyun et al.
US 20150015500 A1
“activating a first page in a case that a first preset input is received; receiving a second preset input performed on a target icon in the first page; and displaying the target icon in a second page in response to the second preset input, wherein the second page is different from the first page.”
KIM; Tae-Soo et al.
US 20140164966 A1
“activating a first page in a case that a first preset input is received; receiving a second preset input performed on a target icon in the first page; and displaying the target icon in a second page in response to the second preset input, wherein the second page is different from the first page.”
Chaudhri; Imran et al.
US 20140165006 A1
“activating a first page in a case that a first preset input is received; receiving a second preset input performed on a target icon in the first page; and displaying the target icon in a second page in response to the second preset input, wherein the second page is different from the first page.”

US 20140123081 A1
“activating a first page in a case that a first preset input is received; receiving a second preset input performed on a target icon in the first page; and displaying the target icon in a second page in response to the second preset input, wherein the second page is different from the first page.”
JEONG; Sung-won et al.
US 20140101583 A1
“activating a first page in a case that a first preset input is received; receiving a second preset input performed on a target icon in the first page; and displaying the target icon in a second page in response to the second preset input, wherein the second page is different from the first page.”
Hosein; Altaf
US 20140013254 A1
“activating a first page in a case that a first preset input is received; receiving a second preset input performed on a target icon in the first page; and displaying the target icon in a second page in response to the second preset input, wherein the second page is different from the first page.”
KOO; Bon Joon et al.
US 20130311920 A1
“activating a first page in a case that a first preset input is received; receiving a second preset input performed on a target icon in the first page; and displaying the target icon in a second page in response to the second preset input, wherein the second page is different from the first page.”
JUNG; Ji-su et al.
US 20130145287 A1
“activating a first page in a case that a first preset input is received; receiving a second preset input performed on a target icon in the first page; and displaying the target icon in a second page in response to the second preset input, wherein the second page is different from the first page.”

US 20130117698 A1
“activating a first page in a case that a first preset input is received; receiving a second preset input performed on a target icon in the first page; and displaying the target icon in a second page in response to the second preset input, wherein the second page is different from the first page.”
KIM; Kyu Sung et al.
US 20120304084 A1
“activating a first page in a case that a first preset input is received; receiving a second preset input performed on a target icon in the first page; and displaying the target icon in a second page in response to the second preset input, wherein the second page is different from the first page.”
YANG; CHENG-KUO
US 20120260213 A1
“activating a first page in a case that a first preset input is received; receiving a second preset input performed on a target icon in the first page; and displaying the target icon in a second page in response to the second preset input, wherein the second page is different from the first page.”
KANG; Tae-young et al.
US 20120166987 A1
“activating a first page in a case that a first preset input is received; receiving a second preset input performed on a target icon in the first page; and displaying the target icon in a second page in response to the second preset input, wherein the second page is different from the first page.”
BAE; Donghee
US 20120084692 A1
“activating a first page in a case that a first preset input is received; receiving a second preset input performed on a target icon in the first page; and displaying the target icon in a second page in response to the second preset input, wherein the second page is different from the first page.”
WOO; Seunghyun et al.
US 20120062549 A1
“activating a first page in a case that a first preset input is received; receiving a second preset input performed on a target icon in the first page; and displaying the target icon in a second page in response to the second preset input, wherein the second page is different from the first page.”

US 20090058821 A1
“activating a first page in a case that a first preset input is received; receiving a second preset input performed on a target icon in the first page; and displaying the target icon in a second page in response to the second preset input, wherein the second page is different from the first page.”
Hutchinson; Ian G. et al.
US 20070106950 A1
“activating a first page in a case that a first preset input is received; receiving a second preset input performed on a target icon in the first page; and displaying the target icon in a second page in response to the second preset input, wherein the second page is different from the first page.”


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO R CALDERON IV whose telephone number is (571)272-1818.  The examiner can normally be reached on Monday - Friday (10am - 6:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D. Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALVARO R CALDERON IV/
Examiner, Art Unit 2173



/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173